J-A21029-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

RAUL COLON

                            Appellant                 No. 3613 EDA 2014


                Appeal from the PCRA Order November 24, 2014
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0202931-2003


BEFORE: ALLEN, J., MUNDY, J., and FITZGERALD, J.*

JUDGMENT ORDER BY MUNDY, J.:                            FILED JULY 15, 2015

        Appellant, Raul Colon, appeals pro se from the November 24, 2014

order dismissing, as untimely, his third petition for relief filed pursuant to

the Post Conviction Relief Act, 42 Pa.C.S.A. §§ 9541-9546.       After careful

review, we affirm.

        On June 25, 2003, the trial court imposed an aggregate sentence of 20

to 40 years’ imprisonment, after Appellant pled guilty to two counts of

attempted murder, and one count of carrying a firearm without a license. 1

Appellant filed a timely notice of appeal, but later withdrew said appeal on

September 12, 2003. As a result, Appellant’s judgment of sentence became

____________________________________________
*
    Former Justice specially assigned to the Superior Court.
1
    18 Pa.C.S.A. §§ 901(a) and 6106(a)(1), respectively.
J-A21029-15


final on that same day.            See generally 42 Pa.C.S.A. § 9545(b)(3).

Therefore, Appellant had until September 12, 2004 to timely file a PCRA

petition.2   See generally id. § 9545(b)(1).        Appellant filed the instant

petition on June 29, 2012. Consequently, it was patently untimely.

       Moreover, we have reviewed Appellant’s brief, and therein, Appellant

does not explicitly argue that one of the three enumerated time-bar

exceptions applies.      To the extent Appellant’s brief could be construed as

arguing that the United States Supreme Court’s decisions in Missouri v.

Frye, 132 S. Ct. 1399 (2012), and Lafler v. Cooper, 132 S. Ct. 1376

(2012), satisfy the new constitutional right exception to the PCRA time-bar,

this Court has rejected those arguments. Commonwealth v. Feliciano, 69

A.3d 1270, 1277 (Pa. Super. 2013). Therefore, the PCRA court was without

jurisdiction to address the merits of Appellant’s petition.

       Based on the foregoing, we conclude the PCRA court properly

dismissed Appellant’s PCRA petition as untimely filed. Accordingly, the PCRA

court’s November 24, 2014 order is affirmed.

       Order affirmed.
____________________________________________
2
  Appellant timely filed his first PCRA petition on February 19, 2004, which
the PCRA court denied on April 12, 2005. This Court affirmed that order on
February 1, 2007. Commonwealth v. Colon, 919 A.2d 969 (Pa. Super.
2007) (unpublished memorandum). Appellant did not file a petition for
allowance of appeal in our Supreme Court. Appellant filed his second PCRA
petition on May 27, 2009, and the PCRA court dismissed the same, as
untimely, on January 8, 2010. Appellant did not file a notice of appeal to
this Court.



                                           -2-
J-A21029-15




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/15/2015




                          -3-